          Case 1:19-mj-06166-UA Document 1 Filed 07/01/19 Page 1 of 4

                                                            ORIGlNAL
                         19MAG 6166
Approved:       1\11_ 1-c~u=-----
             NICHO~. CHIUCHIOLO/TARA M. La MORTE
             Assistant United States Attorneys

Before:      HONORABLE BARBARA C. MOSES
             United States Magistrate Judge
             Southern District of New York

-----------------------------------x

UNITED STATES OF AMERICA                       SEALED COMPLAINT

             -   v.                            Violation of 21 U.S.C.
                                               § 846
DORLYN TAVAREZ MOTA,
     a/k/a "Papeleta,"
                                               COUNTY OF OFFENSE:
                      Defendant.               BRONX

-----------------------------------x
STATE OF NEW YORK                       ss:
SOUTHERN DISTRICT OF NEW YORK

          MICHAEL CARULLO, being duly sworn, deposes and says
that he is a Task Force Officer with the Drug Enforcement
Administration ("DEA") assigned to the Newark, New Jersey
Division Office, and charges as follows:

                                   COUNT ONE
                             (Narcotics Conspiracy)

     1.   In or about September 2018, in the Southern District
of New York and elsewhere, DORLYN TAVAREZ MOTA, a/k/a
"Papeleta," the defendant, and others known and unknown,
intentionally and knowingly did combine, conspire, confederate,
and agree together and with each other to violate the narcotics
laws of the United States.

     2.   It was a part and object of the conspiracy that DORLYN
TAVAREZ MOTA, a/k/a "Papeleta," the defendant, and others known
and unknown, would and did distribute and possess with intent to
distribute a controlled substance, in violation of Title 21,
United States Code, Section 841 (a) (1).

     3.  The controlled substance that DORLYN TAVAREZ MOTA,
a/k/a "Papeleta," the defendant, conspired to distribute and


                                       1
      Case 1:19-mj-06166-UA Document 1 Filed 07/01/19 Page 2 of 4




possess with intent to distribute was one kilogram and more of
mixtures and substances containing a detectable amount of
heroin, in violation of Title 21, United States Code, Section
84l(b) (1) (A).

           (Title 21, United States Code, Section 846.)

          The bases for my knowledge of the foregoing charge
are, in part, as follows:

     4.   I am a Task Force Officer with the DEA and I have been
personally involved in the investigation of this matter.  This
affidavit is based upon my personal participation in the
investigation, my examination of reports and records, and my
conversations with other law enforcement agents and other
individuals.  Because this affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

     5.   Based on my participation in this investigation,
including my review of reports and my conversations with other
law enforcement officers, I am aware of the following, in
substance and in part:

             a.   On or about the evening of September 17, 2018,
law enforcement officers observed an individual ("CC-1") sitting
in the driver's seat of a black vehicle ("Vehicle-1") parked in
the Bronx, New York.     Law enforcement officers also observed a
second individual, who is now cooperating with law enforcement
 ("CW-1" 1 ) in the front passenger seat of Vehicle-1.

          b.   Law enforcement officers then observed another
Individual ("Individual-1") enter the rear passenger seat of


1 Prior to September 17, 2018, CW-1 had provided assistance to
law enforcement in exchange for monetary benefits.  CW-1 has
since pled guilty to narcotics and false statement charges
pursuant to a cooperation agreement, and is cooperating with the
Government in the hope of leniency at sentencing.  Information
provided by CW-1 in the course of this investigation has proven
reliable and been corroborated by, among other things,
surveillance, recorded telephone calls, and search warrant
returns.
                                   2
      Case 1:19-mj-06166-UA Document 1 Filed 07/01/19 Page 3 of 4




Vehicle-1. CW-1 and Individual-1 then exited Vehicle-1, walked
towards a second vehicle ("Vehicle-2"), and entered of Vehicle-
2.

          c.   Law enforcement officers approached Vehicle-1 and
announced themselves as law enforcement, at which point officers
observed CW-1 exit Vehicle-2 and flee by foot.  Law enforcement
officers apprehended CW-1.

          d.   Law enforcement officers observed on the
passenger floor of Vehicle-1 one brick-shaped package wrapped in
clear plastic which, based on their training and experience,
they believed to be approximately one kilogram of heroin.   Based
on my review of laboratory testing results, I know that the
suspected narcotics subsequently tested positive for the
presence of approximately 985.4 grams (net weight) of heroin.

          e.   CW-1 has stated the following to law enforcement,
in substance and in part:

                 i.   DORLYN TAVAREZ MOTA, a/k/a "Papeleta," the
                      defendant, supplies kilogram quantities
                      primarily of heroin and cocaine.

                ii.   On or about September 17, 2018, TAVAREZ MOTA
                      instructed CW-1 to sell a kilogram of heroin
                      to a customer who had initially requested
                      approximately six kilograms.

     6.   Based on my review of iCloud data pertaining to an
iCloud account ("Account-1"), obtained pursuant to a judicially-
authorized search warrant, I have learned that Account-1
contains photographs that, based on my training and experience,
appear to depict the following: quantities of narcotics being
weighed on a digital scale; kilogram quantities of narcotics;
and a large quantity of U.S. currency inside of a box with a
handwritten ledger listing a total of $50,000. Based on
information provided by CW-1, as well as my review of the
content of Account-1, which incluqes voice memos containing the
voice of DORLYN TAVAREZ MOTA, a/k/a "Papeleta," the defendant, I
believe that Account-1 is associated with TAVAREZ MOTA.

     7.   Based on my review of iCloud data pertaining to an
iCloud account ("Account-2") associated with another individual,
obtained pursuant to a judicially-authorized search warrant, I
have learned that Account-2 contains a photograph of DORLYN
TAVAREZ MOTA, a/k/a "Papeleta," the defendant, mixing beige

                                   3
        Case 1:19-mj-06166-UA Document 1 Filed 07/01/19 Page 4 of 4




colored powder.  The photograph's metadata reflects a date of
July 16, 2018.  Based on my training and experience, and
participation in this investigation, I believe that the beige
colored powder is heroin.

     WHEREFORE, I respectfully request that a warrant be issued
for the arrest of DORLYN TAVAREZ MOTA, a/k/a "Papeleta," the
defendant, and that he be arrested, and imprisoned and bailed,
as the case may be.




                                 ~re£2
                                 MICHAEL CARULLO
                                 Task Force Officer
                                 Drug Enforcement Administration


sworn to- }?ef0re_- ri1e_ this
1st Da.y ·of· Jury.,~ -i0·111




UNITED ~TATES MAGISTRATE JUDGE
SOUTHERN _DIST.RICT OF NEW YORK




                                        4
